DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 

Response to Amendment
3.	Examiner acknowledges the amendment as filed on 12/10/2021.  Examiner acknowledges that claims 1 and 4 have been amended, claim 5 has been cancelled, and claims 11-16 are new. 

Claim Interpretation
4.	Claims 1 and 13 state an “ovarian vessel” which can be interpreted as an ovarian artery.


Claim Objections
6.	Claim 14 objected to because of the following informalities:  in line 4 of the claim, there is a single “s” that is unattached to any claim language and crowds the spacing of the lines.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 1, 4, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sobotka U.S. 2015/0051594 (herein referred to as “Sobotka”) and in view of Narciso U.S. 2006/0079943 (herein referred to as “Narciso”), Zarins U.S. 10,595,936 (first provisional filing date: 10/18/2013; herein referred to as “Zarins”), and Lockwood U.S. 2016/0045728 (herein referred to as “Lockwood”).
9.	Regarding Claims 1 and 13, Sobotka teaches a method for effectuating ovarian denervation (para 0036), the method comprising:
	implanting at least one electrode (Fig. 1B, ref num 20) within a portion of an ovarian vessel (para 0036) within an infundibulopelvic ligament (para 0036)
	activating the at least one electrode (Fig. 1B, ref num 20) to disrupt an overactive ovarian nerve (para 0041, “to partially or completely disrupt the ability of a nerve to transmit a signal”; para 0029 “disruption of the ovarian nerves can be desirable 
	Sobotka also teaches that the neuromodulation assembly may be coupled to one or more electrodes (para 0073), which is done to modulate a desired number of targets (para 0082).
Sobotka fails to teach 
a. by applying an intermittent electrical signal to the overactive ovarian nerve to provide a therapeutic treatment to the overactive ovarian nerve, and wherein the at least one electrode remains fixedly implanted for at least a duration of the therapeutic treatment provided to the overactive ovarian nerve
b. fixedly implanting at least one additional electrode adjacent the ovarian vessel and adjacent the infundibulopelvic ligament of the person,
c. wherein implanting the at least one additional electrode includes implanting the at least one additional electrode adjacent to the infundibulopelvic ligament, and
d. activating the at least one electrode and the at least one additional electrode after fixedly implanting them, and they both remain fixedly implanted for at least the duration of the treatment.
	However, Narciso teaches a. applying an intermittent electrical signal to the overactive nerve to provide a therapeutic treatment to the overactive ovarian nerve (para 0063, “the electrical tissue stimulation pattern may also vary to match the hormone level or production pattern for the desired result…stimulation patterns or energy signals may be applied to the ovarian nerve”) and the at least one electrode remains fixedly implanted for at least a duration of the therapeutic treatment provided to the overactive ovarian nerve (para 0070 “a life-long or long term therapy can be envision where the implant of a tissue stimulation device is made early in the lift of a women…a tissue stimulation pattern…can be replaced or modified through non-invasive telemetry…the tissue stimulation pattern for birth control can be non-invasively reactivated” therefore meeting at least a duration of the therapeutic treatment).  The intermittent signal is applied due to the varying hormone levels throughout a person’s menstrual cycle (para 0063) while the electrode remains fixed to the ovarian nerve in order to apply the needed electrical signal to the target site for treating the symptoms of PCOS (para 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included applying an intermittent signal to the ovarian nerve in order to treat the target site based on the varying hormones during a person’s menstrual cycle.
	Zarins teaches methods and systems for the manipulation of ovarian tissue for the treatment of polycystic ovarian syndrome (abstract).  These methods and systems contain a device that has one or more therapeutic devices that are deployed into the ovaries and/or proximate to the ovaries (Col. 15, lines 50-56).  The energy delivery elements deliver energy to multiple areas on the ovaries and proximate to the ovaries (Col. 15, line 67 – Col. 16 lines 1-9).  In one embodiment the guiding device (Fig. 11A/11B, ref num 200) is deployed around the mesovarium (part of the ovarian tissues) where the electrodes are deployed around the suspensory ligament (ref num 26) as well as the mesovarium (ref num 202), and the therapy, such as energy, is applied (Col. 22, lines 57-64).  It is also shown in another embodiment (Fig. 10), how the therapeutic elements (Fig. 10, ref num 110/114) could be delivered at multiple points across the fixedly implanting at least one additional electrode adjacent the ovarian vessel and adjacent the infundibulopelvic ligament of the person and wherein implanting the at least one additional electrode includes implanting the at least one additional electrode adjacent to the infundibulopelvic ligament, as shown in Fig. 11A/11B of Zarins.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included an additional electrode that was fixedly implanted adjacent the ovarian vessel and infundibulopelvic ligament in order to treat PCOS in a beneficial configuration.
	Lockwood teaches a therapy delivery device that treats gynecological disorders (para 0027), in which the device implants a plurality of electrodes to the desired target tissue (Fig. 8, ref num 14, para 0064 “therapy delivery device can comprise one or more implantable electrodes….arrangement of electrodes…will position the electrodes for optimal delivery of electrical energy”), in which after implantation the electrodes are activated (para 0075 “after placing the therapy delivery device, the therapy delivery device can be activated to deliver an electrical signal”), and the various electrodes remain implanted for at least a duration of the treatment (para 0063 “remotely modulated to desired settings without removal of the electrode 14 from its target position”).  By implanting a plurality of electrodes, this provides the energy of the treatment to the target area, as well as provides a controllable delivery of the treatment activating the at least one electrode and the at least one additional electrode after fixedly implanting the at least one electrode and the at least one additonal electrode, and that they remain implanted for the duration of the treatment, as shown in Fig. 8 and para 0063-0064, 0075.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka to include the specifics of activation and implantation of the electrodes to properly delivery the energy treatment as desired.

10.	Regarding Claims 4 and 14, Sobotka teaches activating an electrode includes intermittently (Sobotka, para 0040 and Narciso, para 0063) conducting electrical energy through the electrode (para 0040).
	Sobotka as modified does not teach at least one additional electrode that performs this function.  However, Sobotka does suggest multi-electrode arrangements can be used if desired (para 0040).
	Zarins teaches an additional electrode (Zarins, Fig. 11A/11B), and discusses how the therapeutic elements deliver energy, such as radiofrequency energy, to the target sites (Col. 3, lines 44-46).  It is also discussed in another embodiment of Zarins how the energy may be applied in a pulsed fashion in order to customize the therapy of each patient (Col. 30 lines 17-20).  As Sobotka has discussed how the electrode intermittently conducts electrical energy and the possibility of a multi-electrode arrangement, by modifying Sobotka to contain the multi-electrode arrangement as taught by Zarins, the multi-electrode arrangement would then conduct electrical energy 

11.	Regarding Claims 11-12 and 15-16, Sobotka as modified teaches activating an electrode includes intermittently (Sobotka, para 0040 and Narciso, para 0063) passing electrical energy through the electrode (para 0040).
	Sobotka fails to teach doing this with at least one additional electrode.
	Lockwood teaches a therapy delivery device that treats gynecological disorders (para 0027), in which the device implants a plurality of electrodes to the desired target tissue (Fig. 8, ref num 14, para 0064 “therapy delivery device can comprise one or more implantable electrodes….arrangement of electrodes…will position the electrodes for optimal delivery of electrical energy”).  Lockwood also teaches activating at least one electrode includes intermittently passing electrical energy through the at least one electrode (para 0053 “therapy delivery devices of the present disclosure can be configured to deliver only electrical energy”; para 0060 “the electrical energy may be applied”; para 0075 “the therapy delivery device can be activated continuously or intermittently”).  This is done in order to eliminate or reduce the frequency of signs and symptoms caused from the treatment (para 0075).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sobotka and included that the at least one electrode and at 

Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794